PER CURIAM.
This appeal by the plaintiff-wife brings up for review the alimony and child support provisions of a final decree in a divorce suit. The appellee has filed a cross-assignment contending that the trial court erred in entering that part of the final decree finding that the parties held certain real estate as an estate by the entireties.
After duly considering the record, we conclude that the appellant has failed to show an abuse of discretion. Lewis v. Lewis, Fla.App.1958, 104 So.2d 597.
We find no merit in appellee’s cross-assignment. McFarland v. McFarland, Fla.App.1961, 131 So.2d 749.
Affirmed.